DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  The limitation “display n indicator” should read –display an indicator—.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The limitation “processing device” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “device” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “device”) is modified by functional language (“to determine” and “to provide a notification”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function. Examiner notes the limitation “processing” is merely a function modifier which does not provide any structure to the claimed “device”.
A review of the specification shows that processor (PGPub [0091]) configured to perform the functions as described by fig. 18 and [0070]-[0074] and fig. 19 in [0076]-[0078] of the PGPub  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of an abstract idea without significantly more. 
In a test for patent subject matter eligibility, these claims pass Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step2A, Prong I, independent claims 1 and 14 are found to be directed towards a judicial exception (i.e. abstract idea). In this instance, claim 1 recites the limitation “determine, during ultrasound imaging, that an anatomical region is clipped by a field of view of an ultrasound image” and “provide a notification, during the ultrasound imaging, that the anatomical region is clipped by the field of view of the ultrasound image” and claim 14 recites the limitation “determine that an anatomical region is clipped by a field of view of at least one ultrasound image collected during a three-dimensional ultrasound imaging sweep” and “provide a notification that the anatomical region is clipped by the field of view of the at least one ultrasound image collected during the three-dimensional ultrasound imaging sweep”. The cited limitations, under their broadest reasonable interpretation, encompass a mental process (i.e. abstract idea) of determining than an anatomical region is clipped by a field of view of an ultrasound image and providing a notification that the anatomical region is clipped which can both be performed in the mind or by a human using a pen and a paper (e.g. observation, evaluation, judgment, opinion). In other words, a person could reasonably evaluate an ultrasound image and determine that an anatomical region is clipped and further could provide any indication (e.g. by verbal communication, raising a hand, writing it down) that the anatomical region is clipped. Examiner notes that with the exception of generic computer-implemented steps (e.g. a processing device configured to perform the abstract idea in both claims 1 and 14), there is nothing in the claims that preclude the limitation from being performed by a human, mentally or with pen and paper, thus the claimed limitation remains directed towards a judicial exception (MPEP 2106.04(a)).
As determined under Step 2A, Prong I a judicial exception is present in the claim, therefore, the claim must be reviewed under Step 2A, Prong II to determine patent eligibility. 
Step 2A, Prong II determines whether any claim recites an additional element that integrates the judicial exception into a practical application. Independent claims recites the following additional element:
A processing device in operative communication with an ultrasound device (Claims 1 and 14) 
This additional element in the cited independent claims are not found to integrate the judicial exception into a practical application. In this case, the recitation of the processing device amounts to mere instructions to implement the abstract ideas on a computer which do not render the abstract ideas of “determining” and “providing” eligible. Accordingly, alone, and in combination, the additional element does no more than link the judicial exception to a particular technological environment or field of use.
As determined under step 2A Prong II the Judicial exception is not integrated into a practical application by additional elements of independent claims 1 and 14, therefore the claims must be reviewed under Step 2B to determine patent eligibility.
Step 2B determines where a claim amounts to significantly more.  Examiner notes that the independent claims recite the following additional elements: 
A processing device in operative communication with an ultrasound device (Claims 1 and 14) 
The additional element listed above do not amount to significantly more than the judicial exception. In this case, the recitation of the processing device amounts to mere instructions to implement the abstract ideas on a computer which do not render the abstract ideas of “determining” and “providing” eligible. Accordingly, alone, and in combination, the additional element does no more than link the judicial exception to a particular technological environment or field of use. Additionally there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. Under Step 2B in a test for patent subject matter eligibility, these claims remain directed towards an abstract idea and are not patent eligible.

Dependent claims 2-8 further limit the ultrasound diagnostic apparatus of claim 1. When analyzed as a whole, these claims are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed towards an abstract idea and do not sufficiently integrate the subject matter a practical application or recite elements which constitute significantly more than the abstract ideas identified. The dependent claims are directed toward additional elements which either encompass abstract ideas consistent with those identified above (e.g. determining that a portion of the anatomical region that exceeds a threshold size is within a threshold distance of an edge of the field of view, using a model claims 2-3 and 15 represent mental process which are capable of being practically performed in the mind, claim 4 which merely further specifies a timing at which the abstract idea of determining is performed,  of determining that the anatomical region is clipped and claims 6-11 and 17-18 which further specify the manner in which the notification is provided, and claims 6-11 which merely further specify the manner in which the notification is provided. Examiner notes the displaying of an indicator is merely an additional abstract idea which could be performed using pen and paper and claim 19 displaying a measurement of a volume of the anatomical region of claim 19 which represents a mental process which is capable of being practically performed in the mind with basic physical aids) and insignificant extra-solution activity (e.g. claims 5 and 12 which provide additional elements regarding the frame rate for displaying consecutive ultrasound images, claims 13 and 20 which further limit the anatomical region to be the bladder)

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 12 recite the limitation “a frame rate approximately equal to or between 15-30 frames/second”. Examiner notes that it is not clear what the metes and bounds of the frame rate is. For example, if the limitation “or between” were removed the limitation would read “approximately equal to 15-30 frames/second”. Because “15-30 frames/second” is a range, it is unclear if the frame rate equals the entire range or is equal to a value within the range. It appears the claim may be attempting to include a frame rate approximately equal to 15, approximately equal to 30, or a value between 15-30 frames/second, however, this is not made clear by the claim. Examiner recommends clarifying what values specifically the frame rate is approximately equal to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 11, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luo et al. (US 20190142390 A1), hereinafter Luo
Regarding claim 1,
Luo discloses an apparatus (at least fig. 1 (100) and corresponding disclosure in at least [0017]), comprising:
A processing device (at least fig. 1 (120) and corresponding disclosure in at least [0017] and [0025] which discloses functional units (e.g. features identification unit 220, etc.) may be implemented into processing device 120) in operative communication with an ultrasound device (at least fig. 1 (110) and corresponding disclosure in at least [0021]), the processing device (120) configured to:	determine, during ultrasound imaging (at least fig. 9 (900) and corresponding disclosure in at least [0012]), that an anatomical region is clipped by a field of view of at least one ultrasound image (at least fig. 9 (930) and corresponding disclosure in at least [0056] which discloses feature identification unit may analyze images using a multi-class image categorization algorithm to classify image into one or more different feature categories (e.g. cropped image) and at least fig. 5A (320-1) and corresponding disclosure in at least [0036]); and
Provide a notification (at least fig. 9 (950) and corresponding disclosure in at least [0057]), during the ultrasound imaging (900), that the anatomical region is clipped by the field of view of the at least one ultrasound image (at least fig. 7 (720  and “Bladder cropped”) and corresponding disclosure in at least [0041] and [0042]) 

Regarding claim 3,
Luo further discloses wherein the processing device is configured, when determining that the anatomical region is clipped by the field of view of the ultrasound image, to use a statistical model ([0034] which discloses image classifier 420 may apply a pre-trained deep convolutional neural network (i.e. statistical model). Examiner notes a convolutional neural network is considered a statistical model as evidenced by applicant in [0067] of applicant’s PGPub).

Regarding claim 4,
Luo further discloses wherein the processing device is configured, when determining, during the ultrasound imaging, that the anatomical region is clipped by the field of view of the ultrasound image, to determine that the anatomical region is clipped by the field of view of the ultrasound image during display of ultrasound images ([0025] which discloses a display on probe 110 may be used to display the generated ultrasound image and to view semantic feedback and other information and For example, guidance 620 may be presented visibly and/or audibly through display 122 simultaneously with image 610). 
Examiner notes a person having ordinary skill in the art would have recognized that during the ultrasound scanning of fig. 9, determining that the anatomical region is clipped would occur during a time period between display of a previous ultrasound image (e.g. after the probe has moved to correct a at least one other aiming error) and display of a subsequent image (in which the probe has moved to a different position based on the cropped image feedback)


Regarding claim 6, 
Luo further discloses wherein the processing device (120) is configured, when providing the notification that the anatomical region is clipped by the field of view of the ultrasound image, to display an indicator having an aspect that changes based on whether the anatomical region is clipped by the field of view of the ultrasound image ([0039] which disclose the guidance (e.g. “bladder cropped—Please move the probe location to cover the entire bladder”, etc) may be displayed on display. Examiner notes such a display is an indicator and the text (i.e an aspect) of the guidance would change based on whether the anatomical region is clipped by the field of view of the ultrasound image). 

Regarding claim 11,
Luo further discloses wherein the processing device (120) is configured, when providing the notification, to provide the notification in a time period during display of ultrasound images ([0025] which discloses a display on probe 110 may be used to display the generated ultrasound image and to view semantic feedback and other information and For example, guidance 620 may be presented visibly and/or audibly through display 122 simultaneously with image 610). 
Examiner notes a person having ordinary skill in the art would have recognized that during the ultrasound scanning of fig. 9, determining that the anatomical region is clipped would occur during a time period between display of a previous ultrasound image (e.g. after the probe has moved to correct a at least one other aiming error) and display of a subsequent image (in which the probe has moved to a different position based on the cropped image feedback)

Regarding claim 13,
Luo further discloses wherein the anatomical region comprises a bladder ([0018] which discloses the target organ of interest is a patient’s bladder). 

Regarding claim 14,
Luo discloses an apparatus (at least fig. 1 (100) and corresponding disclosure in at least [0017]), comprising:
A processing device (at least fig. 1 (120) and corresponding disclosure in at least [0017] and [0025] which discloses functional units (e.g. features identification unit 220, etc.) may be implemented into processing device 120) in operative communication with an ultrasound device (at least fig. 1 (110) and corresponding disclosure in at least [0021]), the processing device (120) configured to:	determine that an anatomical region is clipped by a field of view of at least one ultrasound image (at least fig. 5A (320-1) and corresponding disclosure in at least [0036] and [0056] which discloses feature identification unit may analyze images using a multi-class image categorization algorithm to classify image into one or more different feature categories (e.g. cropped image) collected during a three-dimensional ultrasound imaging sweep (at least fig. 9 (910) and corresponding disclosure in at least [0055] and at least fig. 3A (310-1-310-3) and corresponding disclosure in at least [0026] and [0027] which discloses probe 110 may receive echo data that is processed to generate three dimensional (3D) image data that can be used to determine bladder size and/or volume. Examiner thus notes the 2D images collected during step 910 are interpreted as a three-dimensional ultrasound sweep); and
Provide a notification (at least fig. 9 (950) and corresponding disclosure in at least [0057]) that the anatomical region is clipped by the field of view of the at least one ultrasound image (at least fig. 7 (720  and “Bladder cropped”) and corresponding disclosure in at least [0041] and [0042]) collected during the three-dimensional ultrasound imaging sweep (910). 

Regarding claim 17, 
Luo further discloses wherein the processing device (120) is configured, when providing the notification that the anatomical region is clipped by the field of view of the at least one ultrasound image collected during the three-dimensional ultrasound imaging sweep, to display an indicator that the anatomical region is clipped by the field of view of the at least one ultrasound image ([0039] which disclose the guidance (e.g. “bladder cropped—Please move the probe location to cover the entire bladder”, etc) may be displayed on display) collected during the three-dimensional ultrasound imaging sweep.

Regarding claim 18
Luo further discloses wherein the indicator comprises text (Examiner notes the indicator is text (e.g. “bladder cropped—Please move the probe location to cover the entire bladder”, etc))

Regarding claim 19,
Luo further discloses wherien the processing device (120) is further configured to display a measurement of a volume of the anatomical region ([0048] which discloses a desired calculation such asa bladder volume estimate may be provided and post-processing logic 240 may provide a calculated result 635 to display 122 for presentation to the operator 600).

Regarding claim 20,
Luo further discloses wherein the anatomical region comprises a bladder ([0018] which discloses the target organ of interest is a patient’s bladder). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Weber et al. (US 20210145413 A1), hereinafter Weber. 
	Regarding claims 2 and 15,
	Luo teaches the elements of claims 1 and 14 as previously stated. Luo fails to explicitly teach wherein the processing device is configured, when determining that anatomical region is clipped by the field of view of the ultrasound image, to determine that a portion of the anatomical region that exceeds a threshold size is within a threshold distance of an edge of the field of view of the ultrasound image. 
	Weber, in a similar field of endeavor involving medical imaging, teaches determining that a portion of an anatomical region that exceeds a threshold size is within a threshold distance of an edge of a field of view of a medical image ([0142] which discloses identifying or detecting changes which correspond to movement of the anatomical features with in the field of view to within a threshold distance or range of a defined boundary of that field of view. The controller may detect when the field of view has shifted so that the feature of interest is within 5 mm, 10 mm or 2 mm or any other distance and [0158]-[0159] which discloses a minimum acceptable value of the distance 42 to the field of view 36 boundary and the distance to the field of view boundary could be measured from a centroid of the anatomical features. Examiner notes the centroid exceeds a threshold size of at least 0 pixels)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Luo to include determining a portion of an anatomical region that exceeds a threshold size is within a threshold distance of an edge of a field of view as taught by Weber in order to enhance initial alignment of the ultrasound device by defining acceptable distance limits within the field of view (Weber [0157]). Such a modification would provide at least an additional determination that the anatomical feature is not properly aligned in the field of view. 

Claims 5 and 12 are  rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Suzuki et al. (US 20060173309 A1), hereinafter Suzuki.  
Regarding claims 5 and 12,
Luo teaches the elements of claims 4 and 11 as previously stated. Luo further teaches wherein the consecutive ultrasound images are displayed at a frame rate in real-time ([0039] which discloses features identification unit analyzes and classifies image 610 [0034] which discloses image classifier performs categorizations of real-time images received from data acquisition unit [0045] which discloses the semantic guidance generator may be presented in real-time and [0053] which discloses guidance may be presented visibly through display simultaneously with image 610. Examiner thus notes the ultrasound image 610 is displayed in real time such that real-time semantic guidance is displayed simultaneously).
It is unclear if the frame rate is approximately equal to or between 15-30 frames/second. 
Suzuki, in a similar field of endeavor involving ultrasound imaging teaches displaying an ultrasound image at a frame rate approximately equal to or between 15-30 frames/second ([0042])
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Luo to include a frame rate as taught by Suzuki in order to ensure a newest image is displayed at all times (Suzuki [0042]). Such a modification would ensure the display of the ultrasound image is in real-time in order to correspond to the real-time semantic guidance generator of Luo.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Douglas et al. (US 20210007710 A1), hereinafter Douglas.  
Regarding claim 7,
Luo teaches the elements of claim 6 as previously stated. Luo fails to explicitly teach wherein the aspect of the indicator comprises a color of the indicator. 
Douglas, in a similar field of endeavor involving ultrasonic bladder imaging, teaches when providing a notification that an anatomical region is not properly aligned, displaying an indicator (at least fig. 8B-8C) (730 and 735) and corresponding disclosure in at least [0110]. Examiner notes [0110] discloses elements 830 and 835 respectively which appear to be typographical errors as the elements correspond to 730 and 735 of figs. 8B-8C respectively) having an aspect that changes based on whether the anatomical region is properly aligned ([0110] which discloses center indicator 830 is displayed as a small filled red-colored circle and represent the position of the bladder in the ultrasound image of field of view 810 (i.e. 710 in the figures) and center indicator 830 may be changed to center indicator 835 a small filled green-colored circle) when the centroid is determined to be within a number of pixels or distance of the centerline 820 of the field of view).
Douglas further teaches wherein the aspect of the indicator comprises a color of the indicator ([0110] which discloses the center indicator changes from red to green). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Luo to include an indicator as taught by Douglas in order to enhance the guidance system by allowing a user to visualize how the position of the anatomical region within the field of view is affected with each movement of the probe. 
Examiner notes in the modified system the indicator of Douglas would change based on whether the anatomical region is clipped by the field of view of the ultrasound image as determined by Luo. 

Regarding claim 16,
Luo teaches the elements of claim 14 as previously stated. Luo fails to explicitly teach wherien the three-dimensional ultrasound imaging sweep comprises an elevational sweep.
Douglas, in a similar field of endeavor involving ultrasonic bladder imaging, teaches a three-dimensional ultrasound imaging sweep comprising an elevational sweep ([0055] which discloses in a 3D scan mode, phi motor 240 may rotate to obtain B-mode image data for the particular plane. See at least fig. 2A which depicts phi motor 240 which rotates the transducer along rotational plane 245 as disclosed in [0051]. Examiner notes this rotating movement depicts an elevational sweep as it rotates in an elevational direction)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Luo to include an elevational sweep as taught by Douglas in order to enhance the 3D scan by obtaining multiple B-mode images at different elevational angles for each plan. 


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Douglas and Kim et al. (US 20160367218 A1), hereinafter Kim.
Regarding claim 8,
Luo teaches the elements of claim 6 as previously stated. It is unclear if the indicator is superimposed on the ultrasound image such that the indicator is located on a specific point of the anatomical region.
Douglas, in a similar field of endeavor involving ultrasonic bladder imaging, teaches a processing device (at least fig. 1A (120) and corresponding disclosure in at least [0043]) configured to provide a notification (at least figs. 8A-8D (730 and 735) and corresponding disclosure in at least [0110]. Examiner notes [0110] discloses elements 830 and 835 as the center indicator (i.e. notification) which appears to be typographical errors and are meant to disclose 730 and 735 as depicted in figs. 8B-8C respectively) that an anatomical region is not properly aligned with the field of view of an ultrasound image (at least fig. 8A-8D (710) and corresponding disclosure in at least [0109] Examiner notes [0109] discloses elements 810 is the field of view which appears to be a typographical error as the field of view is depicted as 710 in the figures) wherein the processing device (120) is configured, when providing the notification that the anatomical region is not properly aligned, to display an indicator (730 and 735) having an aspect that changes based on whether the anatomical region is properly aligned ([0110] which discloses center indicator 830 is displayed as a small filled red-colored circle and represent the position of the bladder in the ultrasound image of field of view 810 (i.e. 710 in the figures) and center indicator 830 may be changed to center indicator 835 a small filled green-colored circle) when the centroid is determined to be within a number of pixels or distance of the centerline 820 of the field of view).
Douglas further teaches wherein the processor (120) is configured, when displaying the indicator, to display the indicator such that the indicator is located on a specific point of the anatomical region ([0023] which discloses center indicator is to indicate the center of the target of interest).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified Luo to include the indicator as taught by Douglas in order to enhance the guidance system by allowing a user to visualize how the position of the anatomical region within the field of view is affected with each movement of the probe. 
Examiner notes in the modified system the indicator of Douglas would change based on whether the anatomical region is clipped by the field of view of the ultrasound image as determined by Luo. 
It is unclear if the indicator of Douglas is superimposed on an ultrasound image.
Kim, in a similar field of endeavor involving ultrasonic bladder imaging, teaches displaying an indicator (at least fig. 5A (cross mark) and corresponding disclosure in at least [0045]) superimposed on an ultrasound image such that the indicator is located on a specific point of an anatomical region ([0045] which discloses a cross mark ‘+’ is represented on the center point of the bladder in the 2 dimensional ultrasound image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Luo, as currently modified, to include superimposing the indicator on the ultrasound image as taught by Kim in order indicate visually the center point of the bladder (Kim Abstract) accordingly. 

Regarding claim 9,
Luo teaches the elements of claim 8 as previously stated. Douglas as incorporated with respect to claim 8 further teaches wherein the specific point has predetermined mathematical characteristics ([0023] which discloses center indicator is to indicate the center of the target of interest).

Regarding claim 10,
Luo, as modified, teaches the elements of claim 9 as previously stated. Douglas, as incorporated with respect to claim 9, further teaches wherein the specific point includes a centroid of the anatomical region ([0023] which discloses center indicator is to indicate the center of the target of interest).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOKE LYN KLEIN/               Examiner, Art Unit 3793                                                                                                                                                                                         
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793